                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KENNETH TOWNSEND,                               )
                                                )
                        Petitioner,             )
                                                )
                v.                              )       Civil Action No. 18-215
                                                )       (Related to Criminal Action No. 12-125-3)
                                                )
UNITED STATES OF AMERICA,                       )       Judge Cathy Bissoon
                                                )
                        Respondent.             )

                                      MEMORANDUM ORDER

        Pending before the Court is Petitioner Kenneth Townsend’s Motion for Reconsideration

(Doc. 8) of the Court’s judgment denying his motion under 28 U.S.C. § 2255 (Doc. 2). For the

reasons that follow, Petitioner’s Motion for Reconsideration will be denied.

        “A judgment may be altered or amended if the party seeking reconsideration shows at

least one of the following grounds: (1) an intervening change in the controlling law; (2) the

availability of new evidence . . . ; or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

        While Petitioner asserts that “[t]he movant brings forward the specification of the

errors/newly discovered evidence upon which movant seeks to convince the Court to alter/amend

its judgment,” (Motion for Reconsideration 1), Petitioner does not identify an error of law or

fact, nor does he identify newly discovered evidence.

        Rather, Petitioner raises several arguments that are similar to those he raised previously,

and which were rejected by the Court. Specifically, he argues that he went to trial only because

his counsel advised him that the government would not offer a plea deal with a sentence below

fifteen years imprisonment; that his request for discovery should be granted so that he can

                                                    1
establish the existence of a written plea offer; that his enhanced sentence for obstruction of

justice and his initial designation as a career offender show that he was prejudiced by counsel’s

advice; that counsel incorrectly advised him that he lacked standing to challenge a wiretap; and

that he never received a copy of the affidavit supporting the wiretap.

       All of these arguments are addressed (or rendered moot) by the Court’s Memorandum

Order (Doc. 1).

                                             *   *   *

       Accordingly, IT IS ORDERED that:

       Petitioner’s Motion for Reconsideration (Doc. 8) is DENIED.

       IT IS SO ORDERED.




April 3, 2019                                         s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge


cc (via ECF email notification):

All Counsel of Record



cc (via First-Class U.S. Mail):

Kenneth Townsend
No. 33585-068
F.C.I. Loretto
P.O. BOX 1000
LORETTO, PA 15940




                                                 2
